 WESTVACO CORP.Westvaco CorporationandInternationalBrother-hood of ElectricalWorkers and Local Union1753,InternationalBrotherhood of ElectricalWorkers,AFL-CIO. Case 11-CA-11872June 22, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn July 29, 1986, Administrative Law JudgeLawrence W. Cullen issued the attached decision.The Respondent filed exceptionsand asupportingbrief, the Charging Party and the General Counselfiledbriefs in response, and the Charging Partyfiled a cross-exception with a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions2and to adopt the recommendedOrder.'In secIV ofhis decision the judge inadvertently stated the abbrevia-hon for the United Paperworkers International Union as "I P I U." in-steadof "U P I U "2The Respondent excepts to the judge's conclusion that it was clearthat the International president of the IBEW had the right to approve orreject the proposed contract which the members of Local Union 1753had ratified.Thisproposed contract basically copied the parties' 1982labor contract,but with certain modificationsThosemodifications, how-ever,did not make any change in the provision"Parties to Agreement,"which states, in part. "This agreement is to become effective when signedby the Company and the Union and approved by the International Presi-dent of the International Brotherhood of Electrical Workers " The Re-spondent argues that any requirement that the International approve thecontract was waived because no such approval was required in previousyearsHowever, the evidence regarding the parties'previous labor con-tracts shows that the International uniformly either approved the con-tract or in fact signed as a party to the contract The International presi-dent rejected the proposed 1985 contract,and thus the contract, by itsown terms,never became effectiveThe Respondent also argues that the Union is estopped or barred bylaches from asserting that the proposed 1985 contract did notbecome ef-fectiveThe Respondent failed, however,to submit evidence sufficient towarrant such a finding There was no evidence on the parties' past prac-tice regarding the time between membership ratification of a proposedcontract and the International's approval of the contractThuswe cannotsay, based on past practice, that the 2-1/2 months between membershipratificationof theproposed 1985 contract and the International's rejectionof the contract was an unreasonable period of time.Nor can we say thatthiswas such a long period of time that the International must be deemedto haveunreasonably delayed its decision,regardlessof theparties' pastpracticeFuthermore,we note that there was no evidence that the Re-spondent made any effort to learn whether the International had ap-proved or rejected the contract while the matter was pending before theInternationalAccordingly,we cannot agree that the Union is either es-topped or barred by laches from asserting that the proposed 1985 con-tract did not become effective In any event, we note our further agree-ment with the judge's conclusion that the Respondent had unlawfullybargained to impasse as of November 4, 1985, and implemented its pro-posals on November21 or 22,1985, only 10 days after the proposed con-tract was sent to the International for its approvalFinally, in adopting the findings and conclusions of the judge, we relyonBoise Cascade Corp,283 NLRB 462 (1987)301ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, WestvacoCorporation, North Charleston, South Carolina, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order.Ann B.Wall,Esq.,for the General Counsel.George P. Smith,Esq. (Constangy,Brooks&Smith),ofAtlanta,Georgia,for the Respondent.Robert D. Kurnick,Esq. (Sherman,Dunn,Cohen,Leifer &Counts),of Washington,D.C., for the Charging Party.DECISIONSTATEMENT OF THE CASELAWRENCE W. CULLEN, Administrative Law Judge.This case was heard before me in Charleston, SouthCarolina, on 28 April 1986. The original charge was filedby International Brotherhood of Electrical Workers andLocal Union 1753, International Brotherhood of Electri-calWorkers, AFL-CIO (the Unions or the ChargingParties or designated separately as the International orLocal 1753) on 23 December 1985 against RespondentWestvaco Corporation (Westvaco or the Respondent)and the complaint was issued by the Regional DirectorforRegion 11 of the National Labor Relations Board(the Board) in this case on 3 February 1986 and allegedthatWestvaco had violated Section 8(a)(5) and (1) of theNational Labor Relations Act (the Act) by, since on orabout 23 June 1985, refusing to bargain collectively withthe Union by insisting to impasse over its maintenanceand operator performance improvement plan (MOPIP)and has further violated Section 8(a)(5) and (1) of theAct by, since on or about 18 November 1985, unilateral-lywithout notification or consultation with Local 1753,implementing its MOPIP. Respondent by its answer filedon 18 February 1986 has denied the commission of anyviolations of the Act.On the entire record, including my observations of thedemeanor of the witnesses and after due consideration ofthe briefs filed by the parties, I make the followingFINDINGSOF FACT'1.JURISDICTIONThe complaint alleges, Respondent Westvaco Corpora-tion admits,and I find that it has been at all times materi-alaNew York corporation with a facility located atNorth Charleston, South Carolina, where it is engaged inthemanufacture of pulp, paper, and by-products, thatduring the 12 months prior to the filing of the complaint,which period is representative of all times material, Re-spondent received at its North Charleston, South Caroli-na facility goods and raw materials valued in excess of'The findings of factinclude a compositeof the creditedtestimony ofthe witnesses,stipulations entered intoby theparties, and admitted exhib-its289 NLRB No. 45 302DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD$50,000 directly from points outside the State of SouthCarolina,and shipped from its North Charleston, SouthCarolina facility products valued in excess of $50,000 di-rectly to points outside the State of South Carolina, andthat it is now and has at all times material been an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONSThe complaintalleges,Respondent admits, and I findthat the International and Local 1753 are labororganiza-tions withinthe meaningof Section 2(5) of the Act.III.THEBARGAINING UNITThe complaint alleges,Respondent admits,and I findthat the following employees of Respondent constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.All electricians,power and boiler house employees,and instrument department employees of the Em-ployer at its Charleston,South Carolina plant, ex-cluding electrician leadmen and shift engineers, allother production and maintenance employees, officeclerical employees, plant clerical employees, profes-sionalemployees,technicalemployees,guards,watchmen,and supervisors as defined in the Act.IV. THE ALLEGED UNFAIR LABOR PRACTICESThe facts in this case are essentially undisputed. TheRespondent operates a paper and pulp manufacturingplant with the end products of various cardboard wrap-pings and other products and also operates as part of thesame facility,a small chemical operation.The plant is ap-proximately 50 years of age. Respondent,according tothe unrebutted testimony of its Industrial Relations Man-ager Jack Flynn, became concerned over a period ofyears of its disadvantages in competing with other newerand more efficient plants that require fewer man-hoursper unit of product.One of the problems perceived bymanagement was the organization of the work forcealong "strict craft lines." There are approximately 800 to900 hourly employees and a similar number of salariedemployees.The hourly workers are represented by fourunions, including two locals of the United PaperworkersInternational Union(IPIU),one of which represents em-ployees in the pulp mill operation and the other of whichrepresents employees in the paper mill. The InternationalAssociation of Machinists (IAM) represents employeesgenerally referred to as maintenance mechanics. Local1753 represents the electrical workers composed of em-ployees set out in the appropriate unit,supra. Local 1753represents approximately 125 employees including 60electricians who install conduit, wire, and cable, and testand maintain pole lines and fixtures, lighting circuits andequipment,power feeders,motors, generators,alterna-tors,and other electrical equipment and devices. Local1753 also represents 18 instrument technicians who in-stall,repair,and calibrate process control instruments,and 39 powerhouse operators who operate boilers and 11powerhouse repairmen who repair boilers and turbines.Over a period of the prior several years, Respondenthad designated a committee of its management employ-ees who were assigned to study operations of other pulpand paper mills in the United States and in other coun-tries to determine how to improve the efficiency of itsoperations in order to effectively compete with otherpulp and paper mills, many of which were of relativelyrecent vintage with modern equipment.One of the cen-tral conclusions of the committee was that it would benecessary to eliminate strict adherence to craft linesamong the hourly employees in order to facilitate work-flow and efficiently operate the plant by permitting em-ployees of one craft(represented by one union)to per-form the work of other crafts(represented by otherunions)on an as-needed basis in order to avoid delaysand downtime in the large plant operation.The collective-bargaining agreement between Local1753 and the Respondent was effective on 1 July 1982and continued through 30 July 1985 and contained a 60-day notice provision for modification and also containeda provision that it would remain in force and effect afterthe expiration date until either party gave the other anotice of its intent to terminate the agreement in not lessthan 10 days beyond the date of the notice.In the fall of1984 the Respondent made an unsuccessful attempt atearly negotiations with all the unions at the premises bypresentinga comprehensive proposal of work rulechanges that would eliminate craft line barriers to assign-ment of work.This attempt was abandoned prior to theclose of 1984.The contracts of all the unions on the premises wereto be negotiated in 1985 and the Respondent made acomprehensive proposal to the unions' MOPIP, which itintroduced into its negotiations with the four unions in1985. The plan would eliminate the contractually desig-nated craft lines by training members of one craft repre-sented by one union in a skill of another craft represent-ed by another union and permit them to perform thework previously performed by the other craft as re-quired by management.In the case of the IBEW group,employees who were not covered by the IBEW agree-ment would be trained in the field of electricity andwould perform work previously performed exclusivelyby the electricians.Employees in the IBEW groupwould be trained to perform work previously performedexclusively by the other crafts(i.e.,welding or mainte-nance and repair work). These changes would also re-quire that the second paragraph of article I, Recognition,be removed from the agreement.That paragraph stated:The Company will not habitually assign work nor-mally performed by employees in the establishedunit to employees outside the unit as long as em-ployees in the unit are available,either on the jobor from the overtime roster, and qualified to do thework involved.Employees are available if they areon the job even though they may be otherwise oc-cupied,provided they can be released,or if theycan be called in from the overtime roster.UnderMOPIP the employees'job classificationswould also be changed with electricians and instrument WESTVACO CORP.technicians becoming I/E mechanics,powerhouse repair-men becoming general mechanics.Several other classifi-cations of other unions would also be designated as gen-eral mechanics. The powerhouse operators would be des-ignated as operators. Under MOPIP each union wouldcontinue to represent the same percentage of general me-chanics as they had prior to its implementation, andnewly hired employees would be assigned to one of thebargaining units as required to maintain appropriate per-centagesof employees.The negotiations to replace the collective-bargainingagreement commenced on 7 May. Local 1753 was repre-sented by IBEW International Representative E. H.Massey Jr., who served as chief spokesman, Local 1753President Allen Wall, and other members of the Local'sbargaining committee.Respondent was represented byIndustrialRelationsManager Jack Flynn, SupervisorJuliusGuerard, and others. Massey testified as follows:At the 7 May meeting, the parties exchanged proposalsbutMOPIP, although included as a proposal, was notdiscussed because a joint meeting had been set for 17June to enable Respondent to address all four unionsconcerningMOPIPand to answer their questions.Massey testified that although the parties met on 3 and 4June, there was little progress as Respondent held off ondiscussionsof mostareas contendingthey would be dis-cussed or resolved by MOPIP. Respondent met with allfour unions on 17-20 June and explained the MOPIPprogram. The meeting was commenced by Respondent'sindustrial relations manager, Flynn, who told the Unions'representatives thatRespondent expected to have anagreementby 30June,that theywould make a presenta-tion of MOPIP, listen to the Unions' concerns, and ad-dress what areas they could, and then give the Unionstheir final positions as to what MOPIP would entail. Onthe second day Respondent's representatives respondedto questions and told Local 1753 representatives that itwas important to it that the employees of other bargain-ing unitsperform workon energized lines,and that theywould not change their position on this although each ofthe Unions indicated opposition to crossing the energizedlines.The Respondent responded "that they had to havethat issue," according to the unrebutted testimony ofMassey. During the joint meeting the Respondent com-mitted that members of Local 1753 would continue tohave responsibility for voltages of above 440.2 Masseytestified further that on 17 June Flynn informed the rep-resentatives of the four unions that responses would bemade to the matters raised by the Unions on 18 June andthat these responses would be encompassed into a singlepackage aspart of the 17 June offer and this would bethe Respondent's offer. The Respondent's proposal re-mained the same on 20 June as on 17 June with minormodifications according to the testimony of Massey. Noagreementwas reached on MOPIP at this series of meet-ings.Local 1753 informed the Respondent it was willingto cross lines between its own instrument technicians and2Ninety percent of the electrical work performed by Local 1753 bar-gaming unit members involved voltages of 440 or below according to thesubsequent testimony at the hearingof Local 1753BusinessManagerAllen Wall303electricians, but was unwilling to cross the craft lines ofother unions to perform other crafts' work or to havethem perform its work. After the Respondent's finaloffer following the 20 June meeting, Massey wroteFlynn on 25 June and indicated those areas of MOPIPLocal 1753 would and could not accept. After the 20June meeting, Respondent entered into negotiations withthePaperworkers local unions and Local 1753 wasunable to set up another meeting until at the request ofLocal 1753 theFederal Mediationand Conciliation Serv-ice mediator was able to set up a meeting for 19 July. Atthat meeting Respondent maintained that MOPIP had tobe settled or Local 1753 must accept it in order to obtainan agreement. The Respondent caucused at this meetingand then presented another proposal through the media-tor dated 25 June, which was essentially the same pro-posal as that presented previously by Respondent duringthe 17-20 June meetings. The Local 1753 committee cau-cused and reviewed this offer and did not accept it.Massey advised Flynn of this by letter and also requesteda meetingon 4 September to resume negotiations. Flynnresponded to this letter and stated in his letter responsethatMOPIP must be resolved to reach an agreement andagreed to the 4 September meeting date. The parties meton 4 and 5 September and Local 1753 withdrew anumber of its bargaining demands but according toMassey, Respondent remained firm on most items andmade it clear that MOPIP would remain on the table.Massey testified further that the parties met again on 7October and at that meeting Respondent advised Local1753 that the Paperworkers locals had ratified their laboragreements and that Respondent was willing to gothrough all outstanding items and give the Union its finalposition, but that there were no changes in the Respond-ent's proposal on MOPIP. The next day Flynn presentedRespondent's typed offer, which still contained theMOPIP proposal. The Union's committee was not satis-fiedwith the proposal and did not present it to the mem-bership. On 31 October the Respondent gave the Uniona 10-day notice as provided in the agreement to termi-nate the agreementeffective 9 November and forwardeda copy to Massey and also sent a letter to the employees.Massey was contacted by the Federal mediator to meeton 31 October with the Union. At that meeting the par-ties examinedvarious outstanding items such as the millprovision, vacation sellbacks, refusals of temporary orpermanent promotions, and MOPIP. Respondent was notagreeable to any of the Union's proposals except the re-fusal-to-promote proposal.At the 31 Octobermeetingthe Union offered to leave the existing meal allowance asitwas and permit employees to sign meal tickets at thecafeteria to eliminate Respondent's cash-flow problem.On vacation sellback, the Union proposed that an em-ployee could sell back only 2 weeks of his vacation. TheUnion accepted the Respondent's proposal on freezing ofpromotions. The Respondent offered a $750 lump-sumpayment in the second year of the contract, and theUnion proposed a 3-percent general wage increase. TheUnion asked the Company to agree to the Union's letterproposal of 25 June, and the Respondent rejected thisoffer and restated its 8 October offer to be effective the 304DECISIONSOF THE NATIONALLABOR RELATIONS BOARDfirstMonday following ratification. At no point in thenegotiationsdid Respondent make changes in its writtenproposalswith respect to what voltages of electricityemployees could be assigned to work on, but maintainedthat any voltages 440 or under could be worked on byany employee at the supervisor's discretion. It didcommit that voltages over 440 would continue to beworked on only by I/Es and other crafts would not beassignedthiswork.At this meeting Respondent alsostated that article XXII3 of the existing labor agreementmust be eliminated to comply with MOPIP.On 4 November the partiesmet againand Massey pre-sented a longhand proposal to Respondent to resolve allissues except MOPIP and to put MOPIP on hold to letthe Board decide whether it was a nonmandatory subjectof bargaining as the Union had filed a charge with theBoard allegingthat Respondentwas insistingto impasseon a nonmandatory subject ofbargainingand was await-ing the answer of the Board. This was one of severalsimilar chargesfiled by the Union against the Respond-ent during the course of negotiations. The Respondentrejected the offer of the Union and negotiations wereconcluded on that date. The union negotiation committeedecided to submit the Company's proposal to the mem-bership in view of the termination date of 9 Novemberpursuant to the 10-day notice sent to the Union by theRespondent. The members voted on 8 November toaccept the Respondent's proposal. Wall informed the Re-spondent of the result. Subsequently the Region in-formed Massey that he should withdraw the charge asthe Respondent had not implemented the proposal as yet.Massey withdrew the charge on 20 or 21 November. On25NovemberMasseywas informed by Wall thatMOPIP was being implemented and filed the charge on29 November, which is the basis for this complaint. Thislabor agreement provides as have others in the past thatit is subject to approval by the International. Massey wasinformed on 23 January 1986 by the International's vicepresident that the International would not approve theagreementand this was confirmed in writing by the In-ternational's letter of 27 January 1986.Massey calledGuerard in Flynn's absence on 24 January 1986 and in-formed him of the International's decision to refuse toapprove theagreementand that "it looked like weneeded to get back to the table." Flynn called Masseythe following Tuesday and told Massey to submit anyfurther communications in writing to the Respondent.Massey testified further that the Union objected toMOPIP as it was certified to represent electricians, in-strument, powerhouse operators, and instrument repair-men, and the unit would lose its identity under MOPIP.Additionally,under the Respondent's proposal theUnion's members designated as general mechanics werenot assured of any proportional number of their membersbeing retained to perform work that could be performedby members of other crafts in the bargaining units underMOPIP. Safety was a concern as the members were con-8Thisarticle sets out requirementsfor twoelectricians or one journey-man electrician and one apprentice electricianto workon jobs involving440 and above voltages It also provides that the Union'swork will notbe habitually assigned to other than bargaining unit memberscerned about inadequately trained personnel handling en-ergized electrical equipment. Money was also a factor inthe Union's reluctance to agree to MOPIP. The membersalso objected to doing other crafts' work.Massey testified further that on several occasionsduring the course of negotiations Respondent through itsspokesman Flynn stated it had made its final offer onMOPIP. Initially at the 19 or 20 June meeting, Flynn in-formed the union representatives, "We've gone throughit all,we've answered all your questions and we're readyto put together our final offer on MOPIP. "In every pro-posalmade by Respondent,MOPIP was a part.Throughout the course of negotiations Respondent insist-ed that MOPIP was essential to reaching an agreement.Massey testified there were no meetings between theUnion and the Respondent between 7 and 31 October asthe Union was awaiting a decision from the Board on itscharge filed against the Respondent concerning MOPIP.Massey acknowledged that the International had beenapprised by him that the local committee disapproved ofMOPIP and that the International acted to disapprovethe contract at the request of the local committee. On 31October four items in addition to MOPIP were still unre-solved. They were vacation sellbacks, freezing of promo-tions,wages, and meal allowances.Local 1753 Union President Allen Wall testified thaton 29 October the Union's bargaining committee wascalled into a meeting with Dr. Thomas, Respondent'spresident, and Flynn, and given the 10-day notice. Walltestified that the Union was not striking and were con-cerned about a possible lockout by Respondent. The par-tiesmet again on 31 October and the meeting broke upwith Respondent giving the Union its final offer in writ-ing.The parties met again on 1 November and the Re-spondent told the Union that the recognition clause mustbe eliminated as a result of MOPIP. He asked Flynnwhether it was true if the Respondent locked out the em-ployees, no employee could cross the line, and Flynntold him this was correct. Wall testified further that on 8October when the Respondent had given the Union until18October to finalize the agreement, Massey had in-quired whether there was any significance to the 10-daynotice and Flynn replied, "No, I'm not locking you out.I'm giving you a 10 day notice." At the 29 OctobermeetingwithDr.Thomas,Wall told Flynn, "I wasunder the impression you weren't going to give us a 10day notice with the intentions of . . . putting pressure onus to lock us out," and that Flynn responded, "That wason that offer." The membership ratified the agreementon 8 November and Wall notified Massey and Flynn ofthis.The agreement was signed on 11 November and acopy was provided to Massey for the International forapproval. Shortly after the International disapproved theagreement,Wall was to meet with Julius Guerard con-cerning some grievances, and Guerard told him he(Guerard) understood that the International had disap-proved the agreement, and Wall told Guerard he couldnot respond as he had not seen anything in wasting on it.Subsequently, a month before the instant hearing he metinformallywithGuerard on a few matters and toldGuerard that Respondent should save its money and not WESTVACO CORP.print up the agreement since the International had disap-proved it, but Guerard said the Respondent was going togo ahead and get it ready. MOPIP was implemented on21 or 22 November when Respondent assigned power-house repairmen to welding classes and on 6 January theemployees received wage adjustments for unrestrictedflexibility.On 7 January, Respondent commenced train-ing the I/E group of employees. Since that time mem-bers of the bargaining unit have been assigned to workwith members of other bargaining units such as pipefit-ters and outside machinists and to perform the work tra-ditionally performed by the other crafts.On 1 November Wall had a second meeting withFlynn who had called him to his office to tell him thatRespondent was firm on MOPIP and the 10-day noticeand to give him a copy of the letter sent to the member-ship,which urged the membership to vote for the laboragreement including MOPIP and which stated in part:Lastly, and this is very important, the action takenin giving the Union a 10-day notice is of the utmostseriousness.The Company's intent is to bring theparties together and focus on settlement before 8:00a.m.,November 9, 1985. That remains our intentbut you must recognize that if this does not occur,the contract terminates at that time. In that eventthere are three possibilities:1The Company extends the ten-day notice2 Local 1753, IBEW strikes3The Company locks out employees repre-sented by Local 1753, IBEW.Wall testified that Flynn told him at this meeting thatRespondentwould not let the Union stand in the way ofMOPIP and that they did not want to lock the Unionout but said, "If you think this is going to be a three-week hunting and fishing trip like 1982 . . . you're sadlymistaken."Wall told Flynn that the Union wanted a con-tinuing working agreement and was not going to strike.Wall testified that the proposal was submitted to themembership because the committee felt a lockout wouldoccur if no agreement was reached, and he was aware ofthe posting of security guards around the mill as a resultof a notice on the bulletin board. He had also seen secu-rity guards at two locations around the plant.John Flynn, Respondent's industrial relations manager,testified as follows: The I/E group was not incorporatedinto the proportional representation portion of MOPIPas it was contemplated that the I/E group would staythe same or increase in number as a result of the plant'sbecoming high tech and more computerized, whichwould require greater sophistication and skill and thatthe I/E group would not be subject to the reductions asmuch as the mechanics and service portions of the main-tenance group. Respondent thus anticipated that theIBEW Union would benefit by increases in numbers as aresult of these factors, but was not adverse to accordingproportional representation to the IBEW group if theyhad raised this as an issue. To eliminate safety concerns,the Respondent agreed that the operators, including thetwo UPIU groups and the powerhouse operators, wouldnot work on energized equipment and mechanical crafts-305men would only work on energized equipment aloneafter they were trained for 8 hours and had worked withI/E mechanics for 2 years and they would not work onstartersor switchgears unlessaccompanied by an I/Emechanic.Over the years the approval of theInterna-tionalhas not been crucial to the implementation of theagreementand on at least one occasion was not forth-coming.Flynn conceded on cross-examinationthat nothing intheMOPIPagreement guaranteesthere will be any newapprenticesonce the current group completesits trainingor that would prevent a reduction in the I/E mechanicsin the future or that would prevent theassignment ofI/E work to other craftswhen it is440 or less in voltagewith the exception of requiring other craftsmen to workwith IBEW I/E mechanics on switchgears and someother equipment. He does not recall that Wall told himthat the Unionwas pursuing its unfairlabor practicecharge on the night when he called to tell him the Unionhad ratifiedthe agreement.He acknowledged that at the3October meetingthe statementwas made by the Re-spondent that "the company was ready and willing tonegotiate an agreement;but if there was no movement,continueddiscussionswould be useless."Wall testified on rebuttal that he had informed Flynnthat the Union "had ratifiedthe agreementbut that thecharges remainedactive."V. CONTENTIONS OF THE PARTIESThe General Counsel and Charging Party contend thatMOPIP is a nonmandatory subject of bargaining andwould blur the craft lines between the unions and thuseffect changes in their certifications by allowing the Re-spondent to change the unit description and to allow theRespondent unfettered control in assigning work on jobsto employees at its whim with the power to decimate thebargaining unit and that it would thereby remove theemployees' rights to representation of their own choos-ing as encompassed in Section 9(a) of the Act. They con-tend further that Respondent insisted to impasse on 4November 1985 (and on several prior dates according tothe Charging Party's view) up to the time of the accept-ance of the agreement under the threat of lockout by Re-spondent and that this impasse was reached regardingthis subject as the principal subject of disagreement be-tween the parties. They thus contend that Respondentviolated Section 8(a)(5) and (1) of the Act by its insist-ence to impasse on MOPIP, a nonmandatory subject ofbargaining, as a requisite for reaching agreement on theother mandatory subjects of bargaining and that it alsoviolated Section8(a)(5) and(1) of the Act by its imple-mentationof MOPIP following the ratification of it byitsmembers and by subsequently refusing to return tothe bargaining table to negotiate following the disap-proval of the International of the agreement in January1986 and the verbal request of Massey to negotiate.The Respondent contends that MOPIP related towork jurisdiction and task and work assignments ratherthan to the Union's certification and thus did not involvea representational matter, that it was necessary to effectefficiencies and improvements in its operations in order 306DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto enable it to compete,and that the Union's concernwas with not having to perform maintenance workrather than with matters of safety as professed by theUnion.Itfurthercontends that assuming arguendoMOPIP was found to be a nonmandatory subject of bar-gaining,itdid not insist to impasse on MOPIP but ratherMOPIP was only one of several clearly economic itemson the table up to and at the time of its submission of itsfinal offer to the Union relying onTaftBroadcasting Co.,274 NLRB 260 (1985).It also contends that the partiesreached no impasse as the agreement was signed. It fur-ther contends that the Union did not act in good faith bythe refusal of the International to approve the agreement,and that the agreement is binding.VI. ANALYSIS AND CONCLUSIONSIn reviewing all the above, I find that MOPIP was anonmandatory subject ofbargainingas it would havegiven Respondent the unfettered right to remove workfrom the bargaining unit at its whim, thus affecting thecomposition of the unit and the certification itself. Thiswas not the right to assign a mere specific task out of thebargaining unit.Rather it was the right to redesignateemployee classifications and transfer entire work groupsout of the unit by totallyeliminatingtheirwork and al-tering the scope of the unit and the certification of theUnion to represent the employees. The Board has con-sistently held that such proposals are nonmandatory sub-jects of bargaining.Newspaper Printing Corp.,250 NLRB1144 (1980), enf. denied 692 F.2d 615 (6th Cir. 1982);Newspaper Printing Corp.,232 NLRB 291 (1977), enfd.625 F.2d 956 (10th Cir. 1980), cert. denied 450 U.S. 911(1981);Columbia Tribune Publishing Co.,201 NLRB 538,551 (1973).I further find that the Respondent insisted to impasseon the Union's acceptance of its MOPIP proposal as arequisite for its agreement to other mandatory subjects ofbargaining. Throughout the course of the bargaining upto and including the final offer prior to the ratification ofthe agreement by the employees, the Respondent set outitsMOPIPagreementas an absolute it must have inorder to reachagreement.Although there were somemodificationsof the proposal made by Respondentduring the current negotiations, theMOPIP proposalstood out as thesinglesignificant impediment to reachingan agreementas asserted by Respondent's representativeJack Flynn on several occasions and as set out by Re-spondentin its10-day notice of termination of the agree-ment and inthe letter to the employees. The Board inDouds v. Longshoremen ILA,241 F.2d 278 (2d Cir. 1957),has held it immaterial that impasse may have beenreached on mandatory subjects of bargaining as well asnonmandatory subjects of bargaining in finding a viola-tion of Section8(a)(5) and(1) of the Act had occurredby the Employer's insistenceon a nonmandatory subjectof bargaining to impasse.It israre indeed for all items tobe resolved save asinglenonmandatory subject of bar-gaining.In the more common situation there may be sev-eralunresolvedissues.In theTaftBroadcastingCo.,supra, cited by the Respondent, the Board did not rejectthe premise that an employer may unlawfully insist toimpasse on a nonmandatory subject of bargaining al-though there may be several other mandatory subjects ofbargainingas yet unresolved that may also be contribut-ing to theimpasse.Rather the Board inTaft Broadcast-ing,supra at 261 stated:The existence of several unresolved items at thepoint impasse is reached, however, does not neces-sarilymean that each of the unresolved itemscaused theimpasse.Thus,in evaluatingwhetherparties haveinsistedto impasse on a particular non-mandatory subject ofbargaining,the Board and thecourts have looked to whetheragreement on themandatory subjectsof bargainingare conditionedon agreementon the nonmandatory subjects of bar-gaining.Applying this test to the facts in this case, I find that theRespondent's MOPIP proposal was the central focus ofdisagreement between the parties throughout the courseof the negotiations. SeeBozzuto's, Inc.,277 NLRB 977(1985).The evidence was virtually undisputed that theRespondent had throughout negotiations informed theunion representatives that MOPIP was critical to reach-ing an agreement.I find that the Respondent insisted toimpasse onthe acceptance of MOPIP by the Union atthefinalsubstantivemeetingwhen it rejected theUnion's proposal to resolve all issues but MOPIP andthat it thereby violated Section 8(a)(5) and (1) of the Actby its insistence to impasse on a nonmandatory subject ofbargainingas a condition for reachingagreement onmandatory subjects of bargaining. Although wages andother mandatory subjects of bargaining had not been re-solved, the evidence demonstrates that these were notthe cause of the impasse. I find the evidence is insuffi-cient to demonstrate that impasse was reached prior tothis during the course of bargaining from June to Octo-ber as there appears to have been ongoing efforts at ne-gotiations by both parties that were interrupted by othermatters includingongoing negotiationsby Respondentwith the three other unions at the plant. I further findthatRespondent violated Section 8(a)(5) and (1) of theAct by itsimplementationof MOPIP in November andby its continuation of its implementation of MOPIP inJanuary after it had been advised of the International'srefusal to approve theagreementand by its failure toreturn to the bargaining table as requested by Wall. It isclear that the International had the right to approve orreject the agreement that the union membership had rati-fied in the face of a threatened lockout. Following therejection of the agreement by theInternational,the Re-spondent had the obligation to return to the bargainingtable as requested by Wall.VII. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe unfair labor practices of Respondent as found insection VI, above, in connection with the business of Re-spondent as found in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes obstructing the free flow of commerce. WESTVACO CORP.CONCLUSIONS OF LAW1.Respondent,Westvaco Corporation, is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.InternationalBrotherhood of ElectricalWorkersand Local 1753,InternationalBrotherhood of ElectricalWorkers, AFL-CIO are labor organizations within themeaning of Section 2(5) of the Act.3.By its insistence to impasseon and by itsimplemen-tation of its maintenance and operator productivity im-provement plan (MOPIP), a nonmandatory subject ofbargaining, and by its refusal to return to the bargainingtable,Respondent violated Section 8(a)(5) and (1) of theAct.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainviolations of Section 8(a)(5) and (1) of the Act, it will beordered to cease and desist therefrom and take certain af-firmative action designed to effectuate the purposes andpolicies of the Act, and post the appropriate notice. TheBoard does not require that employees suffer losses of in-creases in wages and benefits under circumstances suchas have occurred in this case in order to effectuate thepolicies of the Act, and I do not recommend that the in-creases in wages and benefits implemented by Respond-ent be rescinded.KendallCollege,228NLRB 1083(1977);Dura-Vent Corp.,257 NLRB 430 (1981); andPaceOldsmobile,256 NLRB 1001 (1981). I do, however, rec-ommend that all other terms and conditions of the col-lective-bargaining agreement be reinstated to the statusquo ante prior to 9 November 1985 when the agreementwas ratified by the membership under threat of a lockoutby the Respondent in support of its insistence to impasseon the nonmandatory subject of bargaining until Re-spondent fulfills its obligation by bargaining, on request,with Local 1753 as the collective-bargaining representa-tive of its employees in the appropriate unit, and exe-cutes a written agreementwith Local 1753 or until avalid impasse occurs, and that Respondent make its em-ployees whole for any losses of earnings or benefits theymay have sustained by the implementation of Respond-ent's proposal. Interest on the losses of earnings or bene-fits shall be applied in accordance with the manner pre-scribed inFlorida Steel Corp.,231 NLRB 651 (1977).4In the absence of any special circumstances asserted orargued in this case, I do not recommend the inclusion ofa visitatorial clause as requested by the General Counselto allow the Board to engage in discovery under theFederal Rules of civil procedure in order to monitorcompliance.SeeO.L.Willis,Inc.,278NLRB 203(1986);United Cloth Co.,278 NLRB 583 (1986). Com-pareHilton Inn North,279 NLRB 45 (1986).4 See generallyIsisPlumbingCo,138 NLRB 716 (1962)307On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed5ORDERTheRespondent,WestvacoCorporation,NorthCharleston, South Carolina, its officers, agents, succes-sors,and assigns, shall1.Cease and desist from(a)Bargainingto impasse over its MOPIP proposal, anonmandatory subject of bargaining.(b) Institutingunilateralchanges in the employees'terms and conditions of employment by implementing itsproposal on its MOPIP until such time as it has bar-gained theagreementby Local 1753.(c)Refusing to bargain in good faith with Local 1753,International Brotherhood of ElectricalWorkers, AFL-CIO.(d) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative actions necessary toeffectuate the policies of the Act.(a)On request, bargain in good faith with Local 1753,International Brotherhood of ElectricalWorkers, AFL-CIO.(b)Make whole its employees for any losses they mayhavesustained as a resultof Respondent's implementa-tion of the aforesaidunilateralchanges contained in itscontract proposal.(c)Reinstitute the existing terms of the labor agree-ment to thestatusquo ante prior to 9 November 1985untilsuch time as the parties have bargained in goodfaith and have executed a new agreement or, in the alter-native, have reachedan impasse.(d) Preserve and, on request, make available to theBoard or its agents forexaminationand copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e)Post at its Charleston, South Carolina facilitycopies of the attached notice marked "Appendix."6Copies of the notice, on forms provided by the RegionalDirector for Region 11, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any othermaterial.5 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as providedin Sec102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses6 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " 308DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for othermutual aidor protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT refuse to bargain in good faith withLocal Union 1753, International Brotherhood of Electri-calWorkers, AFL-CIO as the exclusive representativeof the employees in the following appropriate unit:All electricians, power and boiler house employ-ees, and instrument department employees of theEmployer at its Charleston, South Carolina plant,excluding electrician leadmen and shift engineers,allother production and maintenance employees,office clerical employees, plant clerical employees,professionalemployees,technicalemployees,guards,watchmen, and supervisors as defined in theAct.WE WILL NOT insist toimpasse on our maintenanceand operator productivity improvement plan (MOPIP)proposal, a nonmandatory subject of bargaining.WE WILL NOTinstitute unilateral changes in the termsof the 1982-1985 collective-bargaining agreement by theimplementation of our MOPIP proposal or otherwiseunilaterally institute changes in existing terms and condi-tions of employment of our employees in the bargainingunitwithout notifying Local 1753 andbargainingcollec-tively in good faith concerning such proposed changes,provided that nothing here shall require us to rescindany increases in wages or benefits that we have previous-ly granted.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL rescind the MOPIP put into effect in No-vember 1985 and will return to the status quo ante priorto 9 November 1985.WE WILL, on request, bargain collectively with Inter-national Brotherhood of Electrical Workers, Local 1753,as the exclusive representative of employees in the ap-propriate bargaining unit described above with respect torates of pay, wages, hours,and other terms and condi-tions of employment and, if an understanding is reached,embody suchunderstanding in a signed agreement.WE WILL make whole the employees of Respondent inthe above-described bargaining unit for any losses theymay have sustained by the implementation of unilateralchanges contained in our contract proposal with interest.WESTVACOCORPORATION